Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.       Acknowledgement is made of the amendment filed 10/21/21.
Claims 1, 5, 7 and 8 remain pending in the application. 
• Claims1, 5, 7 and 8 are currently amended. 
• Claims 2-4 and 6 are canceled. 
• No claims are new.
• Claim limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are withdrawn because of amendments. 

Response to Arguments
3.	Applicant’s arguments, filed 10/21/21, with respect to the rejection(s) of claims 1, 5 under 35 U.S.C. 103 as being unpatentable over Rahman et al (US 20160142117)(see IDS) in view of Hoshino et al (US 20150009922) and claims 7 and 8 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Rahman et al (US 20160142117)(see IDS) , have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because of amendments.  However, upon further consideration, a new ground(s) of rejection is made WO2015/005641 (see IDS) and Intel Corporation, "Beam combining codebook enhancements for Class B FD-MIMO" 3GPP TSG RAN WG1 Meeting
see IDS) in view of (JP,11-168453 A)( also published as Hochwald et al (US 6058105)) and further in view of Rahman et al (US 20160142117)(see IDS).
 
Applicant's arguments: (i) Independent claim 7 is amended to incorporate the allowable subject matter of claims 2-4. Further, independent claim 8 is amended to incorporate the allowable subject matter of claim 6. Therefore, amended independent claims 7 and 8 are now believed to be allowable. Accordingly, this rejection is now moot.
(ii) Independent claim 1 is amended to incorporate the allowable subject matter of claims 2-4. Further, independent claim 5 is amended to incorporate the allowable subject matter of claim 6. Therefore, amended independent claims 1 and 5 are now believed to be allowable. Accordingly, this rejection is now moot.

Examiner's response:
Claims 1,5,7 and 8 are amended to incorporate subject matter of now cancelled claims 2-4 and 4. The allowable subject matter of cancelled claims 2-4 and 6 (incorporated into claims 1,5,7 and 8)  is withdrawn because of references submitted in new IDS. See new rejection below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1,5,7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/005641 (see IDS) and Intel Corporation "Beam combining codebook enhancements for Class B FD-MIMO" 3GPP TSG RAN WG1 Meeting
#85, R1-164148, Nanjing, China, May 23rd - 27th, 2016 (5 pages) (see IDS)  in view of (JP,11-168453 A) ( also published as Hochwald et al (US 6058105)) and further in view of Rahman et al (US 20160142117)(see IDS).

With regards to claim 1, WO2015/005641 discloses in (fig. 2, [18] , beamforming-based communication between a base station and a mobile station) a terminal that reports channel state information to a base station apparatus , the terminal comprising: 
a receiver receiving section that receives basis beam reference signals, each included in one or a plurality of basis beams transmitted from the base station apparatus; a processor determining section that determines a leading beam and a secondary beam to combine with the leading beam, based on the received basis beam reference signals ( [0046]-[0049]  describes that each terminal receives a  downlink reference signal for each transmission beam of the base station, selects a number of upper combinations based on the reference signal, and reports to the BS, and the BS communicates with the terminal by the reported beam. Here, since the upper number of selected beams is a higher beam, and the second beam is a beam that assists the first beam, the suitable transmission beam and the auxiliary beam correspond to the suitable transmission beam and the auxiliary beam ; and 
WO2015/005641 discloses all of the subject matter discussed above, except for;
(a) a transmitter transmission section that transmits combination information about combination of the leading beam and the secondary beam, to the base station apparatus by using a precoding matrix indicator, wherein the combination information includes secondary beam information related to the secondary beam and coefficient information related to the secondary beam, 
(b) wherein the coefficient information includes amplitude information and phase information, and 
(c ) wherein, when the secondary beam is not combined with the leading beam,
 the amplitude information can be set to zero.  

(i) with regards to items (a) above;
However, Intel Corporation discloses in section 1-2, page 1, UE-specific transmission of beamformed CSI-RS with CSI reporting based on the beam selection codebook- - - feedback information on the beam by using precoding matrix index (PMI). In section 2, Discussion, lines 3-5, - - -PMIs indicate the most preferred beams among the transmitted on the CSI-RS resource elements and provide co-phasing between the two available antenna polarization.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of WO2015/005641 as taught by Intel Corporation and include a transmitter transmission section that  
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of WO2015/005641 as taught by Intel Corporation and include a transmitter transmission section that transmits Intel Corporation, section 1, Introduction, lines 2-3). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
(ii) With regards to items (b) above;
However, Hochwald et al in the same endeavor (a system for performing  beamforming) described in paragraphs [0016]-[0017] that , the amplitude value and phase values of a beam are used as feedback information (- - - the first unit 12 can use the diagonal matrix D to provide enhanced performance by sending more bits on the stronger virtual sub-channels according to the nonzero values of the diagonal matrix. If the amplitude of a nonzero value of the matrix D is below a certain level, the multiple antenna system can advantageously not use the corresponding virtual sub-channel, thereby a subset of the stronger virtual sub-channels can be used. As such, the multiple antenna system achieves higher data rates in a narrow bandwidth by effectively providing parallel independent virtual sub-channels within the same frequency band and enhanced performance). In paragraph 29, - - -If the elements of the propagation matrix H are statistically independent, identically distributed, with Rayleigh-distributed magnitude and uniformly distributed phase, the capacity of the channel grows linearly with the smaller of the number of transmitter and receiver antennas.
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of WO2015/005641 and Intel Corporation as taught by Hochwald et al and include wherein the coefficient information includes amplitude information and phase information. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
WO2015/005641 and Intel Corporation as taught by Hochwald et al and include wherein the coefficient information includes amplitude information and phase information with a reasonable expectation of success, thus enhanced performance and stronger virtual sub-channels are used to transmit more information (see Hochwald et al, paragraph (11)). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 
(iii) with regards to item (c ) above;
However, Rahman et al discloses in (paragraphs 302-324 describing in details how the UE may feedback the WB co-phase and coefficient for each basis vector. See
Table 20 Beam combination codebook, beam combination indicator 0 and Table 31 Beam combination restriction, [0328], Beam combination indicator from Row TABLE 20 )
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of WO2015/005641, Intel Corporation and Hochwald et al as taught by Rahman et al and include setting the amplitude to 0 in the case where the beam is not used. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of  WO2015/005641, Intel Corporation and Hochwald et al as taught by Rahman et al and include setting the amplitude to 0 in the case where the beam is not used with a reasonable expectation of success, thus high performance, greater accuracy in terms of the quantized channel is needed within channel state information at the base station (see Rahman et al, [0003]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 

claim 5, WO2015/005641 discloses a base station apparatus ( see fig. 1, a Base Station (BS) 100) , comprising: a receiver receiving section that receives combination information about combination of a leading beam and a secondary beam indicated by using a precoding matrix indicator and transmitted from a [[user]] terminal; and a processor beam determining section that determines a transmission beam for the terminal, combining the leading beam and the secondary beam, based on the combination information received, 39373022Application No. 16/317,994Docket No.: 17786-569001 wherein, when the amplitude information of the secondary beam included in the combination information is zero, the processor determines the leading beam as the transmission beam. (Claim 5 recite similar limitations as in claim 1 above, same steps of claim 1 rejection are used for rejecting independent claim 5). 

With regards to claim 7, A  communication method for reporting channel state information to a base station apparatus, comprising the steps of: receiving basis beam reference signals, each included in one or a plurality of basis beams transmitted from the base station; determining a leading beam and a secondary beam to combine with the leading beam, based on the basis beam reference signals received; and transmitting combination information about combination of the leading beam and the secondary beam, to the base station apparatus by using a precoding matrix indicator, wherein the combination information includes secondary beam information related to the secondary beam and coefficient information related to the secondary beam, wherein the coefficient information includes amplitude information and phase information, and wherein, when the secondary beam is not combined with the leading beam, the amplitude information can be set to zero.  (Claim 7 recite similar limitations as in claim 1 above, same steps of claim 1 rejection are used for rejecting  independent claim 7). 
With regards to claim 8, A communication method comprising the steps of: receiving combination information about combination of a leading beam and a secondary beam transmitted from a  terminal; and determining a transmission beam for the terminal, combining the leading beam and the secondary beam, based on the combination information received., wherein, when the amplitude information of the secondary beam included in the combination information is zero, the leading beam is determined as the transmission beam. (Claim 8 recite similar limitations as in claim 1 above, same steps of claim 1 rejection are used for rejecting independent claim 8). 
Conclusion
5.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/24/21 and 01/07/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        January 26, 2022